ELECTRONIC RECORD



COA#      11-13-00284-CR                         OFFENSE:        OTHER CRhVIINAL


           Marc Shawn Walden
STYLE:    v. The State of Texas                  COUNTY:         Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: 35th District Court


DATE:6/18/15                     Publish: NO     TC CASE #:      CR21838




                        IN THE COURT OF CRIMINAL APPEALS


         Marc Shawn Walden v.
style:   The State of Texas                           CCA#:      PD-0868-15         ; gfrws
           PfcO SE.                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /dImUm?                                      SIGNED:                        PC:


JUDGE:    £& Cuu^—                                    PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD